DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement

The information disclosure statement (IDS) were submitted on 22 May 2020 and 15 September 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims


Claims 1-24 are pending in this Office Action.
Claim Objections



Claims are objected to because of the following informalities:  
Claim 1, pages 36 recites “wherein the symbols correspond to the first carrier wave, the second carrier wave, and the transmission time slots, and” Should be corrected to: “wherein the symbols correspond to the first carrier wave, the second carrier wave, and the at least two transmission time slots, and”
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.






Claim 6 page 37 line 4 recites "the bits of the signal and at least one overhead bit” (Emphasis Add).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 page 37 line 1 recites "wherein the symbol polarization states in each of the transmission time slots...” (Emphasis Add). There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103








In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-5, 15, 19-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0195045 A1) Qunbi Zhuge et al., hereinafter “Zhuge” in view of (US 2003/0172336 A1) Brian Sweeney, hereinafter “Sweeney”.  
Regarding claim 1, Zhuge disclose an optical transmitter for transmitting a data signal, the optical transmitter comprising (Zhuge: Fig. 3, optical transmitter 2, receives data signal dx, dy, ¶¶ [0025], [0027]-[0028]): 
an encoder configured to encode the data signal by selecting a first symbol and a second symbol from a set of four symbols for each one of at least two transmission time (Zhuge: Fig. 3, optical transmitter 2, encoder 4, dx and dy, data word can be encoded scheme in N-symbol for M-dimensional, for one or more signaling intervals of duration T (two transmission slots and set of four symbols XI, XQ, YI and YQ), ¶¶ [0027]-[0028], [0044],[0004]); and 
a modulator configured to use in each transmission time slot the first symbol to modulate a first carrier wave and the second symbol to modulate a second carrier wave, and to transmit the first carrier wave and the second carrier wave over orthogonal polarizations of an optical carrier (Zhuge: Fig. 3, optical transmitter 2, modulator 8, modulate data four driving signal (M=4) according to continuous wave (CW) laser 10 first optical carrier (X-polarization) and second optical carrier (Y-polarization) are orthogonal to each other, the two dimensions optical carrier signals (phase and amplitude, or I and Q) four symbols XI, XQ, YI and YQ, ¶¶ [0025]-[0028], [0044]), 
wherein symbols in consecutive transmission time slots have non-identical polarization states, wherein the symbols correspond to the first carrier wave, the second carrier wave, and the transmission time slots (Zhuge: Fig. 3, 5-6, each frame is modulated onto optical carrier with a respective signal interval of duration T, Symbol period U =T, or U=2T see Fig. 5A/B illustrate  constellation constructed such that information carrying symbols alternate between the orthogonal X & Y polarization and modulated over two adjacent signal interval (time slot), ¶¶ [0033], [0044], [0074], [0095]), and 
wherein the symbols are mapped to a bit sequence comprising the data signal and an overhead sequence (Zhuge: Fig. 3, 5-6, 10, symbols such as x2m and y2m are mapped to bit sequence [a0, a1, a2, a3] … and symbol y2m are mapped to bit sequence [c0, c1, c2, c3] in this example two bits d0 and d1 may be used as overhead see ¶¶ [0110]-[0111]), and 
wherein Boolean equations are used to generate the overhead sequence from the data signal (Zhuge: Fig. 10, equation is presented for generating two bits Y2*m+1 frame may be defined as overhead bits for controlling the sign of the polarization… see in this example two bits d0 and d1 see ¶¶ [0109]-[0111], [0114]).
Zhuge does not expressly disclose Boolean equation are used to generate overhead sequence from the data signal.  
However, Sweeney disclose wherein Boolean equations are used to generate the overhead sequence from the data signal (Sweeney: Fig. 2, 6, 8, input data stream, input unit 204, variable/fix frame (bit sequence) 800, including fixed-length overhead 802 are added to the binary data stream by overhead insertion unit 602, the logic equation (i.e., Boolean equations) is applied to bit-serial data stream (original input binary stream plus overhead fields) see ¶¶ [0058], [0029]-[0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Zhuge such that to include the logic/Boolean equations to generate the overhead using binary data stream as taught by Sweeney by integrating and encoding the minimum bits of overhead to bit-stream add for transporting to destination adds control to the number of “1” and “0” in input bit-pattern over time periods of few bit-clock period, thereby providing for the recovery of the original bit-pattern. See MPEP 2143.I. (A-D).

Regarding claim 24, is interpreted and rejected in same manner as claim 1.

Regarding claim 2, the combination of Zhuge disclose the optical transmitter according to claim 1, wherein the encoder is configured to select the symbols from a Quadrature Phase Shift Keying (QPSK) base constellation (Zhuge: Fig. 3, encoder,  QPSK base constellation points, ¶¶ [0004]).
Regarding claim 3, the combination of Zhuge disclose the optical transmitter according to claim 1, wherein the modulator is configured to modulate an in-phase component and a quadrature component of each of the first carrier wave and the second carrier wave (Zhuge: Fig. 3, four dimension XI, XQ, YI, and YQ, (in-phase and quadrature components, laser 10 generates first and second optical carriers using PBS), ¶¶ [0006], [0025]).
Regarding claim 4, the combination of Zhuge disclose the optical transmitter according to claim 1, wherein the symbols in at least a subset of the consecutive transmission time slots have anti-parallel polarization states (Zhuge: Fig. 3, four dimension XI, XQ, YI, and YQ, symbols are orthogonal X and Y field polarization with the symbols in one or more signaling intervals (e.g., phase and amplitude, or I and Q of each orthogonal (not parallel)), ¶¶ [0011]-[0012], [0025]).
Regarding claim 5, the combination of Zhuge disclose the optical transmitter (Zhuge: Fig. 3, 5-6, 10, encoder 4, receives data signals i.e., dx and dy, data word and use encoding scheme in N-symbol to generate M-dimensional bit sequences, when overhead bits added,  symbols such as x2m and y2m are mapped to bit sequence [a0, a1, a2, a3] … and symbol y2m are mapped to bit sequence [c0, c1, c2, c3] in this example two bits d0 and d1 may be used as overhead see ¶¶  [0027]-[0028], [0110]-[0111]). 
Regarding claim 15, the combination of Zhuge disclose the optical transmitter according to claim 1, wherein the optical transmitter is configured to transmit the data signal with a spectral efficiency of 2 bits per transmission time slot (Zhuge: Fig.1-3, optical signal transmission at spectral efficiency of 2-bits per symbol and slots, ¶¶ [0003]-[0004], [0025]).
Regarding claim 19, the combination of Zhuge disclose the optical transmitter according to claim 1, wherein the optical transmitter is configured to transmit the data signal with a spectral efficiency of 3 bits per transmission time slot (Zhuge: Fig.1-3, 9, optical signal transmission at spectral efficiency of 2-bits per symbol and slots, ¶¶ [0007]-[0008], [0089]).
Regarding claim 20, the combination of Zhuge disclose the optical transmitter according to claim 19, wherein symbols in at least a subset of the consecutive transmission time slots have orthogonal polarization states (Zhuge: Fig. 3, 5A/B illustrate constellation constructed such that information carrying symbols alternate between the orthogonal X & Y polarization and modulated over two adjacent signal interval (time slot), ¶¶ [0033], [0044], [0074], [0095]).
Regarding claim 23, the combination of Zhuge disclose an optical transmission system, the optical transmission comprising: the optical transmitter according to claim 1 (Zhuge: Fig. 3, optical transmitter 2, receives data signal dx, dy, ¶¶ [0025], [0027]-[0028]); and 
an optical receiver configured to receive the data signal (Zhuge: Fig. 3, optical receiver 14, receiving M-dimensional constellation, a set of orthogonal 2-dimensional frames, ¶¶ [0028]), wherein the optical receiver is configured to receive and decode the modulated first carrier wave and the modulated second carrier wave of the optical carrier to obtain the data signal (Zhuge: Fig. 3, optical receiver 14, DSP 24 recover signals Rx and Ry that correspond with transmitted data signals dx and dy, ¶¶ [0026]-[0028]).
Allowable Subject Matter












Claims 6-14, 16-18, and 21-22, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
 (US 2016/0261347 A1) 	Abdullah S. Karar et al.,
(US 2012/0224862 A1) 	Xiang Liu et al., 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/             Primary Examiner, Art Unit 2636